internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact edwin b cleverdon id no telephone number refer reply to cc ita - cor-123155-01 date date this responds to your letter dated date concerning the deductibility of local transportation_expenses you asked for clarification on two points regarding revrul_99_7 c b whether transportation_expenses for out-of-town trips to temporary work locations are deductible without an overnight stay whether a 10-week job is considered a regular work location or a temporary_work_location we are happy to provide the following information as provided in section dollar_figure of revproc_2001_1 2001_1_irb_1 information letters are advisory only and have no binding effect on the service background in general transportation_expenses incurred by a taxpayer in going between his or her residence and a work location are nondeductible commuting expenses revrul_99_7 provides three exceptions to this general_rule holding a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works holding if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance holding if a taxpayer’s residence is the taxpayer’s principal_place_of_business within the meaning of sec_280a the taxpayer may deduct daily transportation_expenses incurred in going between the residence and another work location in the same trade_or_business regardless of whether the other work location is regular or temporary and regardless of the distance cor-123155-01 the following rules apply in determining whether a work location is temporary for purposes of rev_rul if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer’s realistic expectation changes and will be treated as not temporary after that date in a chief_counsel_advice memorandum no released on date our office considered the proper application of the 1-year limitation when a taxpayer performs services at a location on a recurring but infrequent or sporadic basis for a period of more than one year noting that no general guidance on this issue had been issued the memorandum stated for employers administering transportation expense reimbursements under an accountable_plan we believe that if there is an initial realistic expectation that an employee will perform services at a work location for a period exceeding year but for no more than workdays or partial workdays during each of the calendar years within that period then employment at that location may be treated as temporary rather than nontemporary for a calendar_year in which the employee actually works no more than workdays or partial workdays at that location discussion whether transportation_expenses for out-of-town trips to temporary work locations are deductible without an overnight stay as stated in holding of revrul_99_7 a taxpayer may deduct the expenses of going between the residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works see aldea v commissioner tcmemo_2000_136 the overnight_rule comes into play when the taxpayer claims a deduction for away from home_travel_expenses under sec_162 of the internal_revenue_code see revrul_93_86 1993_2_cb_71 whether a 10-week job is considered a regular work location or a temporary_work_location cor-123155-01 a fellow practitioner had posited the scenario of a construction worker who works at a series of short-term jobs ranging from weeks to weeks the construction worker’s trips are not described in holding because all the jobs are in the same commuting area the practitioner though has concluded based on chief_counsel_advice memorandum no that any job exceeding days is a regular work location and therefore holding of revrul_99_7 would allow deductions between the worker’s residence and worksites of or fewer days you disagree with his conclusion it appears your colleague has misapplied the reasoning in the chief_counsel_advice memorandum the 35-day interpretation therein involved work by a taxpayer at a location on an infrequent or sporadic basis for a period that exceeds a year the hypothetical worker described above does not work at this type of job but rather works at a series of jobs each of which lasts for a few weeks revrul_99_7 clearly states that if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise accordingly this worker is merely commuting when going between the residence and these work locations i hope this information is helpful please call edwin b cleverdon identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by george baker assistant to branch chief branch
